Citation Nr: 0025903	
Decision Date: 09/27/00    Archive Date: 10/04/00

DOCKET NO.  94-19 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from March 1965 to October 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1994 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Philadelphia, Pennsylvania.  The Board remanded this 
case back to the RO in February 1998 for further development, 
and the case has since been returned to the Board.  At the 
time of this remand, the claims on appeal included 
entitlement to nonservice-connected pension benefits.  
However, in a March 2000 rating decision, the RO granted this 
particular claim.

The veteran was scheduled for an RO hearing in April 1995 but 
failed to report for that hearing and gave no explanation for 
his failure to report for the hearing.  His hearing request 
is therefore deemed withdrawn.  See 38 C.F.R. §§ 20.702(d), 
20.704(d) (1999).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's currently diagnosed PTSD has not been shown 
to be based upon either combat with the enemy during service 
or a verifiable stressor.

3.  There is no competent medical evidence of record relating 
a current psychiatric disorder, other than PTSD, to service.


CONCLUSION OF LAW

A psychiatric disorder, to include PTSD, was not incurred as 
a result of service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1154, 
5107 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim for 
service connection for a psychiatric disorder, to include 
PTSD, is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a) (West 1991).  See Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  That is, the Board finds that the veteran has 
presented a claim which is not inherently implausible when 
his contentions and the evidence of record are viewed in the 
light most favorable to his claim.  The Board is also 
satisfied that all relevant facts have been properly 
developed and that no further assistance to the veteran is 
required to comply with the VA's duty to assist him with the 
development of facts pertinent to his claim.  38 U.S.C.A. 
§ 5107(a).

Generally, in order to establish service connection for a 
particular disorder, the evidence of record must demonstrate 
that a disease or injury resulting in a current disability 
was incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 1991 & Supp 2000); 38 C.F.R. § 3.303 
(1999).  However, VA regulations reflect that symptoms 
attributable to PTSD are often not manifested in service.  
Accordingly, service connection for PTSD requires a current 
medical diagnosis of PTSD (presumed to include the adequacy 
of the PTSD symptomatology and the sufficiency of a claimed 
in-service stressor), credible supporting evidence that the 
claimed in-service stressor(s) actually occurred, and medical 
evidence of a causal nexus between current symptomatology and 
the specific claimed in-service stressor(s).  See 38 C.F.R. 
§ 3.304(f) (1999); Cohen v. Brown, 10 Vet. App. 128, 138 
(1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 
(1996)).

The evidence necessary to establish the occurrence of a 
stressor during service to support a PTSD claim will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  
If the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is unrelated to combat or POW experiences, the 
veteran's lay statements, by themselves, will not be enough 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence which corroborates the stressor.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d), (f) 
(1999); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).

The Board has first considered the question of whether the 
veteran has a medical diagnosis of PTSD.  In this case, the 
veteran's service medical records are entirely negative for 
treatment for psychiatric disorders.   The first post-service 
medical evidence of record showing treatment for a 
psychiatric disorder is a November 1990 VA treatment record, 
which contains a provisional diagnosis of depression.  The 
report of a VA hospitalization from July to August of 1991 
indicates a diagnosis of major depression with anxiety.  A 
March 1993 VA hospitalization report contains a diagnosis of 
a history of treatment for depression and PTSD.  The report 
of a VA hospitalization from June and July of 1994 includes a 
diagnosis of PTSD.  Also, a September 1994 VA medical record 
indicates that the veteran's PTSD required domiciliation.

In view of the criteria of 38 C.F.R. § 3.304(f) (1999), which 
does not require a "clear" diagnosis of PTSD but only 
requires some kind of diagnosis, the Board concedes that the 
veteran does, in fact, suffer from this disorder.  However, 
this diagnosis must be based upon either participation in 
combat with the enemy or a verified in-service stressor for 
service connection to be warranted, as previously discussed.  
Medical nexus evidence is insufficient by itself to predicate 
the grant of service connection for PTSD.  See Moreau v. 
Brown, 9 Vet. App. at 396.  Thus, the question becomes 
whether the veteran either engaged in combat with the enemy 
during service or experienced a verified in-service stressor 
upon which the diagnosis of PTSD is predicated.

With regard to the question of whether the veteran served in 
combat with the enemy, the Board has considered his military 
commendations.  In this regard, the Board observes that the 
veteran's military records show that he was awarded the 
National Defense Service Medal and the Vietnam Service Medal, 
with a Bronze Star.  The Board also notes that the veteran's 
DD Form 214 indicates that his military occupational 
specialty was as a marine mechanic.  The records do not show 
that the veteran received such combat-related awards as the 
Purple Heart Medal or the Combat Infantryman Badge, and there 
is no other evidence suggesting participation in combat with 
the enemy.  

As such, the Board has considered whether the veteran's 
diagnosis of PTSD is based upon a verified stressor or 
stressors.  In this case, the Board observes that the report 
of the veteran's VA hospitalization in June and July of 1994 
reflects his reported history of being held as a POW in 
Vietnam in January 1967.  In December 1998, following the 
Board's February 1998 remand, the RO sent a letter to the 
veteran, at his most recent address of record, requesting 
additional information regarding his claimed stressors, but 
he did not respond to this letter.

In this regard, the Board notes that the VA's statutory duty 
to assist with developing his claim is not a one-way street.  
If a veteran wishes help in developing a claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 
193 (1991).  Accordingly, in light of the veteran's failure 
to respond to the VA's efforts to assist him with the factual 
development of his claim, no further effort will be expended 
to assist him in this regard, and his claim will be decided 
on the basis of the evidence currently of record.  The 
evidence currently of record does not support the veteran's 
assertion that he was held as a POW while in Vietnam.

Overall, despite having been diagnosed with PTSD, the 
evidence does not demonstrate that the veteran was engaged in 
combat with the enemy or show that his PTSD diagnosis is 
based upon a verified stressor from service.  There is also 
no competent medical evidence of record showing an 
etiological relationship between a current psychiatric 
disorder, other than PTSD, and service.  As such, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for a psychiatric 
disorder, to include PTSD.  In reaching this conclusion, the 
Board acknowledges that, under 38 U.S.C.A. § 5107(b) (West 
1991), all doubt is to be resolved in the claimant's favor in 
cases where there is an approximate balance of positive and 
negative evidence in regard to a material issue.  However, as 
the preponderance of the evidence is against the veteran's 
present claim, that doctrine is not for application in this 
case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim of entitlement to service connection for a 
psychiatric disorder, to include PTSD, is denied.


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

 
- 2 -


- 1 -


